       Case: 1:20-cv-02941 Document #: 1 Filed: 05/18/20 Page 1 of 5 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 KRISTOPHER WALKER,                                  )
                                                     )
                                  Plaintiff,         )
                                                     )           JURY TRIAL DEMANDED
                  v.                                 )
                                                     )
 SERAC USA,                                          )
                                                     )
                                  Defendant.         )


                                               COMPLAINT

       Now comes Plaintiff, KRISTOPHER WALKER (hereinafter, “Walker” or “Plaintiff”), by

and through his attorneys, Richard J. Gonzalez and Jaz Park, of The Law Offices of Chicago-Kent

College of Law, and for his Complaint against Defendant, SERAC USA, (hereinafter, “Serac” or

“Defendant”), states as follows:

                       NATURE OF ACTION, JURISDICTION AND VENUE

       1.        This is an action for damages and equitable relief to redress the deprivation of rights

secured to Plaintiff by virtue of the Family and Medical Leave Act of 1964, 29 U.S.C. § 2601 et

seq. (the “FMLA”) and by the Illinois Wage Payment and Collection Act (“IWPCA”) 820 ILCS §

115/1 et. seq.

       2.        Jurisdiction is specifically conferred on this Court by the provisions of the FMLA,

28 U.S.C. § 1221.

       3.        Venue is proper by virtue of 28 U.S.C. § 1391(b).

       4.        Plaintiff brings this action within the limitations period of the relevant statutes.

                                                PARTIES

       5.        Plaintiff was an hourly employee of Defendant, hired on or about February 20,

2017, whose employment was terminated by Defendant on or about May 2019.
      Case: 1:20-cv-02941 Document #: 1 Filed: 05/18/20 Page 2 of 5 PageID #:2



       6.      Defendant is and was at all relevant times a duly registered corporation doing

business within the state of Illinois and an employer within the definition of the FMLA.

                                                 FACTS

       7.      On or about February 20, 2017, Plaintiff commenced employment with Defendant

as a “Field Services Technician.”

       8.      Plaintiff at all times performed adequately and otherwise met Defendant’s

legitimate performance expectations.

       9.      On or about April 10, 2018, Plaintiff’s daughter was diagnosed with epilepsy; a

condition that constitutes a “serious health condition” pursuant to the provisions of the FMLA.

       10.     On or about April 9, 2018, Plaintiff’s daughter continued to suffer from

unpredictable full-body seizures leaving his daughter unable to perform daily activities or care for

her own medical, safety, or transportation. Plaintiff asked managerial agents of Defendant if

Defendant would approve intermittent absences so he could care for his daughter.

       11.     On or about June 15, 2018, Plaintiff was advised by Human Resources

representative Ann Moody that “FMLA can be approved only when definite consecutive dates of

absence are established” and because Plaintiff was seeking intermittent absences, Defendant would

not approve Plaintiff’s FMLA request.

       12.     On or about July 18, 2018, the day before Plaintiff’s first FMLA leave day, Plaintiff

was given an “employee warning notice” which threatened future dismissal.

       13.     On or about August 24, 2018, Plaintiff’s daughter suffered another seizure and

Plaintiff was informed by his supervisor, Stefano Vernocci, he needed to travel to Mt. Crawford,

Virginia that same day, regardless.

       14.     On or about February 19, 2019, Defendant sent Plaintiff to complete a drug test,

which Plaintiff successfully passed.


                                                 2
       Case: 1:20-cv-02941 Document #: 1 Filed: 05/18/20 Page 3 of 5 PageID #:3



        15.     On or about March 25, 2019, Plaintiff’s daughter needed to change her medication

and Plaintiff’s requestes for time off during this time caused conflict between him and managerial

agents of Defendant.

        16.     On or about May 16, 2019, Plaintiff was terminated.

                                     COUNT I:
                 VIOLATION OF FMLA: RETALIATION AND INTERFERENCE

        17.     Plaintiff incorporates by reference paragraphs 1-16 as though fully set out herein.

        18.     The medical condition of Plaintiff’s minor daughter constitutes a “serious health

condition” within the meaning of the FMLA. At the relevant times, Plaintiff was eligible for FMLA

protection.

        19.     Defendant’s termination of Plaintiff’s employment constituted retaliation with and

interference with his rights under the FMLA, a violation of its duty to reinstate Plaintiff to his prior

or a comparable position.

        20.     The foregoing conduct constitutes willful violations of the FMLA in that, despite

Plaintiff’s entitlement to the FMLA, Defendant harassed Plaintiff and terminated Plaintiff for

having utilized medical leave under the FMLA.

        21.     As a proximate result of the foregoing facts, Plaintiff suffered loss of his job in

addition to lost wages and benefits.

        WHEREFORE, Plaintiff requests that this Court:

                A.      Enter judgment finding that Defendant’s refusal to restore Plaintiff to his

                        prior or comparable position upon his return to work constituted a violation

                        of the FMLA;

                B.      Reinstate Plaintiff to his previous position;

                C.      Award Plaintiff his lost wages, value of lost benefits and other monetary

                        losses caused by Defendant’s unlawful termination of his employment;

                                                   3
       Case: 1:20-cv-02941 Document #: 1 Filed: 05/18/20 Page 4 of 5 PageID #:4



                  D.   Award Plaintiff an additional equal amount as liquidated damages;

                  E.   Award Plaintiff reasonable attorney’s fees and costs of this action; and

                  F.   Such other relief as this Court deems just and appropriate.

                                COUNT II:
        VIOLATION OF ILLINOIS WAGE PAYMENT AND COLLECTION ACT

        22. Plaintiff repeats and re-alleges paragraphs 1-21 and incorporates same by reference.

        23. The IWPCA mandates the payment of wages earned by covered employees. 820 ILCS

§ 115, et. seq.

        24. Plaintiff’s employment required frequent and lengthy automobile trips to locations in

distant states, which required travel for time periods that exceeded a normal working schedule.

        25. Wages due an employee are required to be paid no later than thirteen days after any

pay period in which wages were earned.

        26. Defendant violated 820 ILCS § 115/4 and its related provisions by failing to pay

Plaintiff wages due.

        27. Between the dates of December 10, 2017 and the termination of Plaintiff’s employment

in May, 2019, Defendant underpaid Plaintiff in the approximate amount of $14,255.00.

        WHEREFORE, Plaintiff requests that this Court:

                  A.   Enter judgment finding that Defendant violated the IWPCA;

                  B.   Award Plaintiff his lost wages and all applicable penalties provided within

                       the Act;

                  C.   Award Plaintiff reasonable attorney’s fees and costs of this action;

                  D.   Such other relief as this Court deems just and appropriate.

       PLAINTIFF DEMANDS TRIAL BY JURY.

                                             Respectfully submitted,

                                              KRISTOPHER WALKER

                                                 4
      Case: 1:20-cv-02941 Document #: 1 Filed: 05/18/20 Page 5 of 5 PageID #:5




                                         By:     s:/Richard J. Gonzalez
                                                 Richard J. Gonzalez
                                                 Attorney for Plaintiff



RICHARD J. GONZALEZ
Attorney for Plaintiff
Law Offices at Chicago-Kent College of Law
565 West Adams Street, Suite 600
Chicago, Illinois 60661
Tel.: (312) 906-5079
Fax: (312) 906-5299
rgonzale@kentlaw.edu
Attorney Number: 24155

JAZ PARK
Attorney for Plaintiff
Law Offices at Chicago-Kent College of Law
565 West Adams Street, Suite 600
Chicago, Illinois 60661
Tel: (872) 588-0440
Fax: (312) 906-5299
jaz.park@kentlaw.edu
Attorney Number: 52444




                                             5
